Case: 14-15287   Date Filed: 08/11/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15287
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:13-cv-00870-MMH-MCR



JAMES HILLIARD,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 11, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-15287       Date Filed: 08/11/2015      Page: 2 of 3


       James Hilliard appeals from the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of his applications for a period of

disability and disability insurance benefits, 42 U.S.C. § 405(g). On appeal,

Hilliard argues that the ALJ’s ex parte communication with a medical expert

deprived Hilliard of his right to due process and was prejudicial to him because, as

a result of the communication, the ALJ gave little weight to Hilliard’s treating

physician’s opinion.

       In Social Security appeals, we review the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). We review the Commissioner’s legal conclusions de novo

and consider whether the Commissioner’s factual findings are supported by

substantial evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

       Hilliard’s brief ignores the case law regarding ex parte communications

between an ALJ and a medical expert, or ex parte communications of any sort for

that matter. Here, as in Avondale Shipyards, Inc. v. Vinson, 623 F.2d 1117, 1121-

11 (5th Cir. 1980),1 Hilliard was afforded an opportunity to address the ex parte

communication, but failed to do so. Moreover, even assuming arguendo that the

communication was improper, it must have prejudiced Hilliard to warrant reversal.

1
       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              2
                Case: 14-15287      Date Filed: 08/11/2015      Page: 3 of 3


Guenther v. Comm’r, 889 F.2d 882, 884 (9th Cir. 1989). Upon review of the briefs

and the record, the Court cannot conclude that any communication between the

ALJ and Dr. Hamrick prejudiced Hilliard.2 Even completely ignoring Dr.

Hamrick’s testimony, the substantial evidence, including Hilliard’s own testimony,

supports the ALJ’s conclusion that Hilliard was not disabled within the meaning of

the Social Security Act at any time from the alleged onset date through the date of

the decision.

       AFFIRMED.




2
        The communication apparently involved a recommendation by the medical expert that
Hilliard be referred for another psychological exam. Such recommendation was passed on to
Hilliard’s representative the next day, and the additional exam was subsequently scheduled.
                                              3